Citation Nr: 0013082	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  91-52 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Bruce R. Williams, Esq.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had service from October 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the New Orleans, 
Louisiana, RO.

Service connection for post-traumatic stress disorder was 
initially denied in a December 1984 rating decision which 
became final.  In January and February 1989, the RO 
determined that "new and material" evidence had not been 
submitted to reopen the claim.  Although ultimately denied, 
the claim, however, was reopened in April 1990.  The denial 
was confirmed and continued in October 1991.

In July 1992, the Board remanded the case to obtain more 
information concerning the veteran's alleged stressful 
events, and so that relevant information could be forwarded 
to the United States Armed Service Center for Research of 
Unit Records (USASCRUR) (formerly known as the United States 
Army and Joint Services Environmental Support Group (ESG)).  
The matter was remanded in January 1996 also.  Nonetheless, 
because the claim remains denied, it has been returned for 
appellate review.


FINDINGS OF FACT

1..  Evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained; the VA has fulfilled its 
duty to assist.

2.  The veteran did not engage in combat with the enemy.

3.  The objective evidence does not establish the occurrence 
of the veteran's alleged in-service stressors.


CONCLUSION OF LAW

The veteran's PTSD was not incurred in service or related to 
any events of service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  The veteran alleges that his PTSD 
stems from seeing his close buddy, Von R., being hit by three 
rounds of bullets in the chest and dying in route to the 
hospital.  He also recalls seeing the massacre of enemy 
soldiers in May 1970.  These statements are presumed credible 
for the purposes of determining well groundedness.  A current 
diagnosis of PTSD has been made and related to those in-
service events.  Falk v. West, 12 Vet. App. 402, 404 (1999); 
see also Samuels v. West, 11 Vet. App. 433, 435 (1998); 
Gaines v. West, 11 Vet. App. 353, 357 (1998); Cohen v. Brown, 
10 Vet. App. 128 (1997).  

VA therefore has a duty to assist.  As noted above, the 
veteran's case was remanded in July 1992 and January 1996.  
Pursuant to those remands, a contemporaneous VA examination 
report, additional medical reports, and documents from the 
service department were received.  In light of the foregoing, 
the VA has fulfilled its duty to assist the veteran.  
38 U.S.C.A. § 5107(a).

Service connection may be established for a disability 
resulting from disease contracted in the line of duty, see 
38 U.S.C.A. § 1110; for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d); and for a chronic disease, 
including psychoses, if manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Eligibility for service connection for PTSD requires three 
elements: (1) a current clear medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. at 
138; cf. 38 C.F.R § 3.304(f) (1999) (Deletes requirement of 
establishing a "clear" diagnosis for service connection for 
PTSD and reference to certain awards as conclusive proof of 
in-service stressors.).

After careful review, the Board finds that the evidence does 
not support the veteran's claim of entitlement to service 
connection for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  As to the first element, the veteran has a 
current medical diagnosis of PTSD and as to the third 
element, physicians have opined that the veteran's military 
experience is related to that diagnosis.  Accordingly, the 
ultimate disposition of this claim rests upon whether there 
is competent, objective evidence of record establishing the 
occurrence of the claimed stressors.  Cohen v. Brown, 10 Vet. 
App. at 138.

When determining the sufficiency of stressors, the criteria 
are individualized.  That is, they are geared to the specific 
individual's actual experience and response.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM IV).  Therefore, the standard used to establish in-
service stressors depends upon whether the veteran engaged in 
combat with the enemy.  If the veteran engaged in combat, his 
lay testimony regarding lay stressors will be accepted as 
conclusive evidence of the presence of in-service stressors, 
unless VA produces clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b) (West 1991); Fossie v. West, 
12 Vet. App. 1 (1998); Gaines v. West, 11 Vet. App. 353; 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.  Id.

In this case the evidence does not demonstrate that the 
veteran engaged in combat with the enemy.  VAOPGCPREC 12-99 
(October 18, 1999) (Requires veteran to have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality).  The service medical records in October 
1970 show the veteran shot himself in the foot while cleaning 
his M-16 rifle.  The reports do not establish that he 
incurred any wounds or injuries as a result of engaging in 
combat.  An August 1972 Request for Information shows that 
"an extensive and exhaustive search was made for an alleged 
injury and line of duty with negative results."  
Additionally, although the veteran's DD-214 shows that he was 
awarded an Expert Rifle Medal, National Defense Service 
Medal, two Army Commendation Medals, Vietnam Service Medal, 
and Vietnam Campaign Medal, it does not show that he received 
a Purple Heart, Combat Infantryman Badge or any other 
citation consistent with combat.  Cohen v. Brown, 10 Vet. 
App. 128.  Accordingly, the evidence does not show that the 
veteran engaged in combat with the enemy.  

In the absence of evidence establishing that the veteran 
engaged in combat with the enemy, to substantiate his claim, 
the evidence must show that he experienced a non-combat 
stressor in service to satisfy the second element under Cohen 
and Section 3.304(f).  The veteran's contention presented on 
appeal, by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).

Except for the veteran's testimony and statements presented 
on appeal, the evidence fails to demonstrate the occurrence 
of his claimed noncombat stressors.  The service medical and 
administrative records do not establish the occurrence of the 
veteran's claimed stressors.  The administrative reports show 
that he had foreign service from March 1970 and February 1971 
and worked as a bridge apprentice and specialist.  The 
reports do not indicate that the veteran served in any combat 
expeditions.  The service medical reports are also silent.  
As previously noted, the reports merely show that the veteran 
shot himself in the foot with his M-16 rifle in 1970 and that 
he complained of nervousness in December 1970.  However, on 
separation from service in August 1971 clinical evaluation 
was normal, although on the Report of Medical History the 
veteran checked that he had nervous trouble.  Nonetheless, 
the service records do not establish the occurrence of the 
veteran's alleged in-service stressors.  

Reports from the service department also fail to substantiate 
the occurrence of the veteran's alleged in-service stressors.  
In March 1994 a representative from the ESG acknowledged that 
the veteran's unit, the 79th Engineer Company-Bridges 
Provincial, supplied support in mission for the 31st Engineer 
Battalion and although elements of the unit were subject to 
enemy fire on several occasions, no specific unit 
designations were provided.  It was also noted that "V.R." 
or "R.M." were not listed as casualties.  

Additionally, in April 1999, the Director of USASCRUR 
furnished Operational Reports-Lessons Learned (OR-LLs) 
submitted by the 79th Engineer Group, the higher headquarter 
of the 500th Engineer Company, for the time period 
February 1 through December 15, 1970.  The Director noted 
that the OR-LLs state that the unit's area of operation 
include Long Binh and Highway QL-13 and that unit elements 
sustained rocket and mortar attacks on base camps.  OR-LLs by 
62nd Engineer Battalion for the time period November 1, 1970 
through April 30, 1971, show that the 500th Engineer Company 
was attached to the 62nd Engineer Battalion on December 1, 
1970.  On March 15, 1971, the 500th Engineer Company was 
deactivated.  It was also noted that the U.S. Army casualty 
data sheet documented that Private First Class (PFC) D.M.M. 
was wounded in action by a punji stake on February 24, 1970.  
PFC M.'s higher headquarters was the 173rd Airborne Brigade.  

However, the reports do not confirm the occurrence of any of 
the veteran's alleged stressors.  The Director noted that the 
incident involving PFC M occurred prior to the veteran's tour 
in Vietnam.  The veteran was stationed in Vietnam from 
March 23, 1970, to February 27, 1971.  It was also noted that 
the available U.S. Army casualty data did not list that a 
Vaughan R., Van R., or Von R. was killed in action or missing 
in action.  The service department reports also fail to 
establish that the veteran's unit was involved in the mortar 
and rocket attacks.  The reports merely show that elements of 
the 79th Engineer Group sustained enemy fire.  While 
stationed in Vietnam, the veteran's unit however was not 
identified.  At this time, it is also noted that in the 
October 1999 supplemental statement of the case, the veteran 
was again asked to furnish specific dates and times of the 
attacks so that additional verification could be obtained.  
The veteran did not respond.  Accordingly, the Board finds 
that the reports are insufficient to show that the veteran 
was exposed to heavy shelling or enemy fire.

The post service medical evidence also fails to establish the 
occurrence of the veteran's alleged in-service stressors.  
Indeed, the medical reports document the veteran's recitation 
of incurring traumatic events and record diagnoses of PTSD.  
Medical reports from Prevost Memorial Hospital dated from 
1971 to 1988 show complaints of nervousness and the inability 
to sleep and VA outpatient treatment and hospital reports 
dated from 1982 to July 1989 show treatment for flashbacks 
from Vietnam.  In October 1983 the impression was passive 
primary thought disorder and in 1989 the diagnoses were major 
depressive episode, recurrent type and PTSD.

On VA examination in June 1991, the veteran recalled being in 
a convoy of 16 trucks, where every driver had a shotgun 
rider.  He also recalled that his friend was struck in the 
chest and killed and asserted that he incurred a wound of the 
toe.  The veteran added later that night, his combat 
engineering unit incurred enemy fire.  Some soldiers were 
killed and he broke down and began to cry.  After 
examination, the examiner stated that the veteran met the 
criteria for PTSD.  Also of record are photographs of trucks 
identified as being hit in the convoy.

An August 1997 PTSD Intake Evaluation Report shows that the 
veteran's tour of duty included setting up bridges, roads, 
and mine sweeping.  The veteran listed his in-service 
stressors as witnessing unit buddies get severely injured and 
killed when stepping on land mines, seeing his buddy (V.R.) 
being hit by sniper fire while on a convoy, incurring mortar 
fire while on mine sweeping duty and that on one night 
Vietnamese soldiers cut through wire barricade and surrounded 
base camp.  The veteran also reported shooting an enemy 
soldier who had broken through barbed wire and stated that to 
cope with the incident he abused controlled substances.  The 
relevant diagnosis was Axis I: PTSD, chronic, severe to 
moderate.  

VA hospital reports December 1997 to March 1998 show 
continued treatment for symptoms associated with PTSD and 
that the veteran met the criteria for PTSD.

Also of record is a July 1999 VA examination report.  The 
report reflects that the examiner reviewed the veteran's 
claims file and noted that the remand stated that the veteran 
was to be examined only after the RO had determined that his 
record established the existence of a stressor or stressors 
sufficient to have possibly caused PTSD.  The examiner then 
assumed that the foregoing had been accomplished.  During the 
interview, the veteran stated that he served approximately 11 
months in Vietnam as a combat engineer.  His duties varied--
he often road shotgun in convoys, pulled car duty, or cleared 
roads.  After examination, the examiner stated that veteran 
reported symptoms consistent with PTSD.  It was likely that 
although the veteran was exposed to only mild-to-moderate 
combat stressors, he did not experience significant or any 
adjustment problems that were consistent with PTSD.  The 
diagnostic impressions included PTSD.

In spite of the foregoing, the veteran's account of incurring 
traumatic events and recorded diagnoses of PTSD resulting 
therefrom, the aforementioned medical reports are 
insufficient to establish the occurrence of the veteran's 
alleged in-service stressors.  As discussed above, the 
service administrative and medical reports, as well as the 
reports from the service departments fail to confirm the 
occurrence of the veteran's alleged stresses.  Additionally, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).  Even though the examining physicians have found 
the veteran's historical account credible, their acceptance 
of this veracity cannot, by itself, without further 
corroborating evidence, prove that the claimed in-service 
stressors actually occurred.  Id.  Moreover, the Board points 
out that on examination in 1999 the examiner express 
acknowledged assuming that the veteran's claimed stressors 
had been verified.  Given the foregoing, the Board finds that 
the probative and persuasive evidence is against the 
veteran's claim in this regard as well.

Because the probative and persuasive evidence fails to 
establish the occurrence of the veteran's claimed stressors, 
and the veteran's statements presented on appeal are 
insufficient to establish the occurrence of his claimed 
noncombat stressors, his claim must be denied.  Dizoglio v. 
Brown, 9 Vet. App. at 166.  The preponderance of the evidence 
is against the veteran's claim and is not in equipoise.  
38 U.S.C.A. §§ 1110, 5107(b); Gilbert, supra; 38 C.F.R. 
§§ 3.303(f).  The appeal is denied.


ORDER

Service connection for PTSD is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

